Citation Nr: 0904303	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-17 462A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a 
right knee disability, with degenerative joint disease, on 
account of limitation of motion and pain. 
 
2. Entitlement to a rating in excess of 10 percent for a 
right knee disability, with degenerative joint disease, on 
account of instability.

3. Entitlement to a rating in excess of 10 percent for a left 
index finger disability.

4. Entitlement to a rating in excess of 10 percent for a left 
arm scar.

5. Entitlement to service connection for bilateral hearing 
loss. 

6. Entitlement to a rating in excess of 30 percent for a 
major depressive disorder. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1984 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and July 2007 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of service connection for tinnitus, hypertension, 
gastroesophageal reflux disease, and a back condition were 
withdrawn by way of June 2007 correspondence and are not 
before the Board. 38 C.F.R. § 20.204.

The issue of service connection for major depression was 
granted by rating decision dated in June 2007 and a 30 
percent disability evaluation was assinged. The Veteran filed 
a timely notice of disagreement as to the assigned rating, 
and a Statement of the Case was issued in January 2008. 

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1. The Veteran's right knee disability is productive of 
limitation of motion in the left leg flexion of 15 degrees 
and slight instability.

2. The Veteran's left index finger disability is productive 
of limitation of motion. 

3. The Veteran's left arm scar measures less than 12 square 
inches and is not productive of any limitation of motion.

4. The Veteran's major depressive disorder is productive of 
symptoms including insomnia, depressed mood, irritability, 
and anxiety.
 

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
degenerative joint disease, right knee, on account of 
limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003-5010, 
5260, 5261 (2008).

2. The criteria for an evaluation in excess of 10 percent for 
instability of the right knee have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2008). 

3. The criteria for an evaluation in excess of 10 percent for 
residuals of a left index finger injury have not been met. 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Codes 5153, 5224-5230 (2008).

4. The criteria for an evaluation in excess of 10 percent for 
a left arm scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.116, Diagnostic Code 7804 
(2007).

5. The criteria for an evaluation in excess of 30 percent for 
major depressive disorder have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in May 2004, 
November 2005, and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a March 2006 letter. Although this notification 
obligation was not met before the initial RO decision in 
August 2004, the Board finds this timing error non-
prejudicial since the Veteran was afforded an opportunity to 
respond in light of this notice before issuance of the June 
2007 Supplemental Statement of the Case (SSOC). See Sanders 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The letters sent to the Veteran in May 2004, November 2005, 
and March 2006 do not meet the requirements of Vazquez-Flores 
and are not sufficient as to content and timing, creating a 
presumption of prejudice. Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

The Veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, a May 2005 
Statement of the Case provided notice of the rating code used 
to evaluate the Veteran's claims. Based on this evidence, a 
reasonable person can be expected to understand from the 
Statement of the Case what was needed to support his 
increased rating claims. The Veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the June 2007 Supplemental 
Statement of the Case. 

Regarding an increased rating for major depressive disorder, 
this issue (entitlement to assignment of a higher initial 
rating) is a "downstream" issue from that of service 
connection (for which a VCAA letter was duly sent in May 
2004), another VCAA notice is not required. VAOPGCPREC 8-2003 
(Dec. 22, 2003). It appears that the United States Court of 
Appeals for Veterans Claims (Court) has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the Veteran was furnished 
proper VCAA notice with regard to the claim of service 
connection itself. See Dingess, supra. As such, the Board 
finds that the RO fulfilled its duty to notify.

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication. Sanders, supra; 
Simmons, supra. Therefore, the presumption of prejudice is 
rebutted. For this reason, no further development is required 
regarding the duty to notify. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, private medical records and VA treatment 
records are associated with the claims file. Additionally, 
the Veteran was afforded VA examinations for his claimed 
disabilities. 

The Veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claims.  As such, all 
relevant evidence necessary for an equitable disposition of 
the Veteran's appeal has been obtained, and the case is ready 
for appellate review.

Increased Ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Right knee injury residuals

The Veteran's service connected right knee disability is 
currently rated as 20 percent disabling for degenerative 
joint disease and 10 percent disabling for instability. The 
Board finds that the evidence does not show that the 
Veteran's right knee disability approximates the criteria for 
a higher rating, and the claim is denied. 

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. In determining whether additional 
disability exists, for purposes of a separate rating, the 
Veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes. Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). 
Therefore, the Board will evaluate degenerative joint disease 
of the right knee and instability of the right knee 
separately.

First, the Board will address the whether the issue of 
entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee under Diagnostic 
Codes 5010-5261. Degenerative arthritis, when established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003. For purpose of rating disability from arthritis, 
the knee is considered a major joint. 38 C.F.R. § 4.45(f). 
The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995). The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures. It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement. 38 C.F.R. § 4.45.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II. Under Diagnostic Code 5260, a noncompensable rating 
will be assigned for limitation of flexion of the leg to 60 
degrees; a 10 percent rating will be assigned for limitation 
of flexion of the leg to 45 degrees; a 20 percent rating will 
be assigned for limitation of flexion of the leg to 30 
degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. Under Diagnostic Code 5261, a 
noncompensable rating will be assigned for limitation of 
extension of the leg to 5 degrees; a 10 percent rating will 
be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

VA treatment records, dated September 2000, show that an MRI 
revealed chondromalacia patella in the Veteran's right knee. 

The Veteran underwent a VA examination in May 2004. The 
Veteran reported experiencing chronic right knee pain, 
swelling, and occasional locking. He also experienced some 
instability and was unable to walk long distances. The 
Veteran used a knee brace and medication for treatment. Upon 
physical examination, the examiner noted tenderness in the 
medial retinacula and inferior and medial border of the right 
patella. The Veteran had a range of motion from 0 to 110 
degrees with some pain toward the end. He was able to perform 
ten repetitive flexion and extension through the 90 degree 
arch while sitting on the table without pain. The examiner 
diagnosed chondromalacia patella in the right knee with 
degenerative changes in the medial and lateral meniscus. He 
also diagnosed medial collateral ligament laxity. The 
examiner noted that the Veteran may lose additional motion 
after repetitive use of his right knee, but declined to 
comment on the extent of such loss. 

The Veteran underwent another VA examination in November 
2006. The Veteran stated he wore a knee brace and experienced 
pain, weakness, stiffness, swelling, and some instability. 
The instability manifested as a wobbly sensation. Upon 
physical examination, the Veteran's right knee flexion was 
limited to 90 degrees with pain and guarding toward the end. 
His extension was limited to 7 degrees contracture with pain 
starting at about 15 degrees. The examiner noted tenderness 
in the patellar tendon. He diagnosed degenerative joint 
disease. 

VA treatment note, dated June 2007, shows that the Veteran 
sought treatment for knee pain and was directed to continue 
his current medication. 

In order to receive a rating in excess of 20 percent based on 
limitation of motion, the Veteran's right knee disability 
must result in a limitation of extension of the leg to 20 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. After 
considering the DeLuca requirements, the medical evidence 
shows that range of motion in the Veteran's right leg 
extension is at most limited to 15 degrees. There is no 
medical evidence indicating the Veteran experienced 
additional motion loss in his right knee. Therefore, the 
Board finds that the Veteran's right knee disability most 
closely approximates the criteria for a 20 percent rating 
under the loss of motion provisions. See id. 

Next, the Board will consider whether the Veteran's right 
knee disability warrants a rating in excess of 10 percent for 
instability. Knee instability is rated under Diagnostic Code 
5257. According to Diagnostic Code 5257, which rates 
impairment resulting from other impairment of the knee, to 
include recurrent subluxation or lateral instability of the 
joint, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating will be assigned with evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. Pursuant to 38 C.F.R. §§ 4.40 
and 4.45 (2005), pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

Both the May 2004 and November 2006 VA examination reports 
reflect that the Veteran reported some instability in his 
right knee. He described it as a "wobbly sensation." To 
alleviate this disorder, he used a knee brace. VA treatment 
note, dated June 2007, did not reflect complaints of 
instability. 

The Board finds that the evidence shows a slight recurrent 
lateral instability. Although the Veteran reported occasional 
right knee instability, there is no record of recurrent 
treatment specifically for right knee instability or other 
evidence that this disorder otherwise is more severely 
disabling. Thus, the evidence supports a finding of slight 
instability under Diagnostic Code 5257, and a rating in 
excess of 10 percent for right knee instability is denied. 
 
In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Rating in excess of 10 percent for left index finger 
disability

The Veteran contends his left index finger disability 
approximates the criteria for a higher rating. The 
preponderance of the evidence is against the claim, and it is 
denied. 

The Veteran's left index finger disability is currently rated 
as 10 percent disabling under Diagnostic Code 5225. 
Diagnostic Code 5225 was amended on August 26, 2002 to the 
current 38 C.F.R. § 4.71a, Diagnostic Code 5229. Since the 
Veteran filed his claim after the amendment, the current 
Diagnostic Code 5229 is for application, which provides a 
maximum evaluation of 10 percent. Therefore, the Veteran is 
receiving the maximum evaluation under the current code. Id. 
For a rating in excess of 10 percent, the Veteran must have 
an amputation of his index finger. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5224-5230, 5153 (2008). 

The medical evidence includes VA examination reports, dated 
May 2004 and November 2006. The Veteran reported experiencing 
dislocation in his index finger. In November 2006, the 
examiner observed the Veteran having difficulty holding a 
pencil and pulling shoe laces. He found a limited range of 
motion in the left index finger. The examiner diagnosed 
weakness and limited range of motion of the left index 
finger. Since there is no evidence that the Veteran has any 
amputation of his left index finger to warrant a rating in 
excess of 10 percent, the claim is denied. 

Rating in excess of 10 percent for left arm laceration scar

The Veteran contends that his left arm scar warrants a rating 
in excess of 10 percent. The preponderance of the evidence is 
against the claim, and it is denied. 

The Veteran's left arm scar is currently rated under 
Diagnostic Code 7804. A 10 percent rating is warranted for a 
superficial scar which is painful upon examination. 38 C.F.R. 
§ 4.118, Diagnostic Code 7804. Since the Veteran's scar is 
not located on his head, face, or neck, Diagnostic Codes 
7801-7804 are applicable. 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7804. The only one of these Diagnostic Codes allowing a 
rating in excess of 10 percent is Diagnostic Code 7801 
pertaining to scars that are deep or cause limited motion and 
exceed 12 square inches. See id. A deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2). 

VA examination report, dated May 2004, reflects that the 
Veteran injured his arm in service resulting in the current 
scar. The Veteran reported numbness in the scar area in 
addition to an itching sensation, dry feeling, and pain. Upon 
physical examination, the examiner noted tenderness one inch 
above and below the transverse area of the scar. The scar is 
2.75 inches long transversely and one-eighth inch wide. The 
scar is also depressed and tender. Range of motion in the 
left elbow and strength of the left elbow were within normal 
limits. Despite the scar being tender and numb, the examiner 
determined that it did not present significant functional 
impairment.  

The medical evidence does not show that the Veteran's scar 
exceeds 12 square inches. The May 2004 VA examination report 
shows that the Veteran's scar measures 2.75 inches long 
transversely and one-eighth inches wide. There are no 
conflicting measurements concerning the scar size. The rating 
does not provide for a rating in excess of 10 percent for 
scars, excluding head, face, or neck, that are less than 12 
square inches. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7804. The claim for a rating in excess of 10 percent for a 
service connected left arm scar is denied. 

The Board has considered additional rating codes for muscle 
injuries as the May 2004 VA examination report notes muscle 
atrophy of the left arm and at the October 2005 RO hearing, 
the Veteran mentions possible muscle damage. However, the 
medical evidence does not show that his left arm is impaired. 
The examiner noted the circumference of the Veteran's left 
arm is smaller than the right arm, but found the Veteran to 
have full range of motion and elbow strength in his left arm. 

Rating in excess of 30 percent for major depressive disorder

The Veteran contends that his major depressive disorder 
symptoms approximate the criteria for a rating in excess of 
30 percent. The preponderance of the evidence is against the 
claim, and it will be denied. 

The RO granted the Veteran service connection for a major 
depressive disorder in a July 2007 decision and assigned a 30 
percent rating. Because the Veteran is challenging the 
initially assigned 30 percent disability rating, it has been 
in continuous appellate status since the original assignment 
of service connection. The evidence to be considered includes 
all evidence proffered in support of the original claim. 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's depressive disorder was evaluated under 
Diagnostic Code 9434. Regulations pertaining to the criteria 
for evaluating psychiatric disorders, including major 
depressive disorder, provide for a 30 percent disability 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- 
IV). A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

VA treatment records show that the Veteran sought periodic 
treatment for depression symptoms due to his decreased 
physical abilities resulting from his knee and back injuries. 
The Veteran's symptoms included depression, anxiety, and 
insomnia. His thought process was normal and coherent. 

The Veteran underwent a VA psychological examination in 
November 2006. He reported experiencing depressive symptoms 
as a result of his right knee injury. His symptoms included 
increased irritability, insomnia, suicide ideation without no 
intent or plan, and obsessive-compulsive behaviors. Upon 
examination, the Veteran was found to be well groomed and 
pleasant. His thought process was logical and goal oriented. 
He did not experience any hallucinations. The examiner 
diagnosed major depressive disorder and assigned a GAF of 60. 
He opined that the Veteran's depressive disorder resulted 
from his job resignation due to his knee disability since 
there is no prior history of psychiatric issues. 

The evidence does not show that the Veteran's major 
depression disorder symptoms approximate the criteria for a 
rating in excess of 30 percent. The Veteran's symptoms do not 
show that he has the flattened affect, impaired social 
relationships, memory loss, impaired judgment, or disturbance 
of motivation or mood contemplated within the 50 percent 
rating. See 38 C.F.R. § 4.130, Diagnostic Code 9411. The 
Veteran's GAF score is 60, reflecting moderate symptoms. See 
Diagnostic and Statistical Manual of Mental Disorders, supra. 
The Veteran maintains a relationship with his family, has a 
cogent thought process, normal grooming, and affect. Thus, 
the Board finds that the Veteran's major depressive disorder 
symptoms more closely approximate the criteria for a 30 
percent rating, and a higher rating is denied. See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.


ORDER

An evaluation in excess of 20 percent for a right knee 
disability on account of limitation of motion is denied.

An evaluation in excess of 10 percent for a right knee 
disability on account of instability is denied.

An evaluation in excess of 10 percent for a left index finger 
disability is denied.

An evaluation in excess of 10 percent for a left arm scar is 
denied.

An evaluation in excess of 30 percent for major depressive 
disorder is denied. 



REMAND

The Board finds that a VA examination is necessary before it 
may adjudicate the claim of service connection for hearing 
loss. 

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran's July 1984 enlistment examination reflects left 
ear hearing loss of 40 decibels at 4000 hertz. Audiograms 
from December 1984, January 1986, and April 1987, show left 
ear hearing loss of 50 decibels at 4000 hertz. There is no 
other evidence of hearing loss within any service treatment 
records. 

At the October 2005 RO hearing, the Veteran reported 
experiencing noise exposure during active service. He 
recounted incidences from loud explosions to working near 
heavy equipment without hearing protection. The Veteran's DD 
214 reflects his military occupational specialty as a Landing 
Support Specialist. The Board finds his reports of noise 
exposure credible. See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993) (quoting from a brief of the VA Secretary). 

The Veteran underwent a May 2004 VA audiological examination 
showing moderate to severe sensorineural hearing loss at 3000 
and 4000 hertz. The examiner did not comment on the etiology 
of the hearing loss. 

The Veteran submitted a letter by D.O., PA-C, stating that he 
reviewed the May 2004 VA examination report and believes the 
Veteran's hearing loss is related to in-service noise 
exposure. He cites an audiogram he performed in February 2007 
showing left ear hearing loss consistent with the May 2004 VA 
audiogram and reports of in-service noise exposure. The 
February 2007 audiogram is not associated with the record. 

Also of note, the record indicates the Veteran may have post 
service noise exposure. First, at the October 2005 RO 
hearing, the Veteran reported that he worked as a fire-
fighter. Second, the November 2006 VA examination report 
showed that the Veteran was employed as a project manager for 
a construction site. 

The Board finds that a VA audiological examination is 
necessary to determine whether the Veteran's current hearing 
loss is related to active service noise exposure or civilian 
noise exposure. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will attempt to associate 
the outstanding February 2007 audiogram by 
D.O., PA-C with the record. All action 
performed in conjunction with this search 
must be documented and associated with the 
record. 

2. The RO/AMC will schedule the Veteran 
for a VA audiological examination to 
determine the extent and etiology of his 
current hearing loss. The following 
considerations will govern the 
examination:
 
(a) The claims file will be made 
available to the examiner for review. 
Any examination report generated must 
reflect receipt and consideration of 
the claims file.

(b) The examiner will determine the 
extent of the Veteran's current hearing 
loss in accordance with 38 C.F.R. 
§ 4.85. All necessary tests and studies 
are to be conducted.

(c) The examiner should note all 
incidences of noise exposure contained 
in the current record and elicit from 
the Veteran his reports of noise 
exposure both during and following 
active service.

(d) For any and all hearing loss found, 
the examiner must opine whether it is 
related to noise exposure during active 
service. A clear scientific rationale 
must accompany all medical opinion(s). 
If the examiner cannot provide an 
opinion without resort to speculation, 
he or she must so state. 

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible. In 
particular, the RO should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures. Stegall v. West, 11 
Vet. App. 268 (1998).

4. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


